FJ:LED J:N
Court of Appeals              IN THE COURT OF APPEALS
                          FOR THE FIFTH. DISTRICT OF TEXAS
 JUN 0 1 2015                      DALLAS, TEXAS
   Lisa Matz
                                   NO. 05-14-00824 ... ~
Clerk, 5th District
 Steven Lee Gordon                        §         From the 219th District Court
                                          §
 v                                        §         of Collin County, Texas
                                          §
 The State of Texas                       §         Trial Case #219-81751-2013


                            REQUEST FOR FREE TRANSCRIPTS
                         FROM THE .HEARING OF ORAL ARGUMENTS

 TO THE HONORABLE JUSTICES OF SAID COURT:
        COMES NOW, STEVEN LEE GORDON, Appellant, in the above-styled and numbered
 cause, and humbly requests hard-copies of the transcripts from the hearing in
 which oral arguments for the above numbered case were heard on April 15, 2015,
 and that they be mailed to him at the address listed at the end of this request.
        Appellant was not allowed to attend said hearing, and thus far appellate
 counsel has only provided a one-sentence summary as to what the arguments
 included. An appellant should be able to have access to the arguments presented
 by both appellate counsel as well as the State as these arguments directly
 affects Appellant's freedom, as well ensures that appellate counsel presented
 adequate arguments on Appellant's behalf.
       Appellant is indigent, as both the trial court and this court have
 affirmed in their rulings, and Appellant continues to be indigent. As such,
 Appellant is unable to pay for the copies of the requested transcripts and
 humbly requests that copies of the transcripts be provided at no cost to him.
       Appellant also submits that he is not allowed to receive any kind of
 electronic media, such as CO's, DVD's, or USB devices, but can only receive
 hard-copies of the transcripts.

                                        PRAYER
       Appellant prays that this Honorable Court will grant this motion and
 order the Court Clerk to have the proceedings of the oral aruments hearing
 transcribed and mailed to Appellant.


                                                   fA. .,(A-. . . .,.su::£
                                              Steven Gordon - Appellant
                                              TDCJ #1934396
                                              Mark W. Stiles Unit
                                              3060 FM 3514
                                              Beaumont, TX 77705

                                          1
                            CERTIFICATE OF SERVICE

     A true and correct copy of the foregoing motion requesting copies of
transcripts from the hearing in which oral arguments were heard regarding
Appellate Cause No. 05-14-00824-CR was delivered to Andrea Westerfield, lead
attorney for the State of Texas, Collin County Criminal District Attorney's
Office, 2100 Bloomdale Road, Ste. 100, McKinney, TX 75071, via U.S. Postal
Service, postage pre-paid, on May 26, 2015.




                                              Steven Gordon - Appellant
                                              TDCJ #1934396
                                              Mark W. Stiles Unit
                                              3060 FM 3514
                                              Beaumont, TX 77705




                                      2
Court Clerk
Fifth District Court of Appeals
600 Commerce Street, Ste. 200
Dallas, TX 75202

May 26, 2015

RE:   Appellate Cause #05-14-00824-CR

mear Clerk:
     Please find enclosed my motion requesting a free copy of the transcripts
of the hearing in which oral arguments were presented for my appeal in the
above-referenced cause. Please forward this to the appropriate persons.
     If you any questions or need further information, please contact me at
the address listed below. Thank you very much for your assistance with this.




                                           Steven Gordon - Appellant
                                           TDCJ #1934396
                                           Mark W. Stiles Unit
                                           3060 FM 3514
                                           Beaumont, TX 77705
Steven Gordon #1934396                   . t•lORT:H H::JU5TON                T:~::
Mark W. Stiles Unit
3060 FM 3514
                                                2'B .J'.1AY 2015 :Pf.1 St.
Beaumont, TX 77705




                             Court r,lerk
                             Fifth District Court of Appeals
                             600 Commerce St r eet, Ste. 200
                             Dallas, TX 75202




Le/) '( ( n14;           752Ci24E:539S
                                            1
                                                 'll••Jh ull••lll•'•l'•l h''''l• h'''"'ll' 11 '''''''''''''''' th•